Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Because of the Applicant’s amendment, the following in the Office action filed April 29, 2022, are hereby withdrawn.
Objections to the abstract, specification, and drawings for Ref. No. 32A,
Objections to claims 47-55 and 65, plus,
Rejections under §112(b) of claims 38-41, 43, 44, 54, 62-64, 66, and 67.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 47 and 48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Viron et al. (CA 2683614) [Viron].
Re Amended Claim 47, Viron – a mould forming a preform – discloses a preform assembly [P, Fig. 10] for integrally blow moulding a beverage container, comprising a first preform [P1] and a second preform [P2] with facing surfaces, wherein the first preform is transparent or translucent [P1, Page 11 Lines 28-30], and the second preform is opaque or non-transparent [P2, Page 11 Lines 31-32].
Re Amended Claim 48, Viron discloses said first preform is the inner preform [P1, Fig. 10].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 49-54 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Viron as applied to Amended Claim 47 above in view of De Belder et al. (2014/0044904) [Belder].
Re Amended Claim 49, Viron does not expressly disclose that said first preform is injection moulded from plastic, having a wall, wherein in the wall particles are dispersed, which are enclosed between monomer and/or polymer chains of the plastic.  However, Belder – a deep gloss container and preform set – discloses said first preform or layer is injection moulded from plastic [Belder, Paragraph 23 Lines 1-3], having a wall, wherein in the wall particles are dispersed, which are enclosed between monomer and/or polymer chains of the plastic [Belder, Paragraph 39 Lines 1-6].  The Applicant believes the claimed invention has an improvement over the prior art, wherein the prior art discloses the preform is injection molded and there are polymer chains within the plastic.  One of ordinary skill would be able to modify the plastic of the Viron preform to have the first preform is injection molded and the wall particles are dispersed between the monomer and polymer chains, before the effective filing date of the invention with predictable and obvious results, for the improvement of the appearance of the container [Belder, Paragraph 41 Lines 6-8].
Re Amended Claim 50, Viron in view of Belder discloses the claimed invention according to amended Claim 49 above; further, the combination discloses the particles are made of or at least contain material different from the plastic of the wall of said container [Belder, Paragraph 42].
Re Amended Claim 51, Viron in view of Belder discloses the claimed invention according to amended Claim 49 above; further, the combination discloses the inner container has a light reflecting outer appearance [Belder, Paragraph 39 Lines 1-3 and Paragraph 40].
Re Amended Claim 52, Viron in view of Belder discloses the claimed invention according to amended Claim 49 above; further, the combination discloses the particles are or contain flakes [Paragraphs 46 and 48].
Re Amended Claim 53, Viron in view of Belder discloses the claimed invention according to amended Claim 49 above; further, the combination discloses the particles are contained in a layer of a material having a lower melting point that of the particles and/or the plastic [Belder, Paragraph 43].
Re Amended Claim 54, Viron in view of Belder discloses the claimed invention according to amended Claim 49 above; further, the combination discloses the particles are contained in a wax or wax type material which is not precipitated from the preform or container during and/or after blow moulding a container from said set of preforms [Belder, Paragraph 43].  The examiner notes the coating material is a wax-type material that can be used for the particles in the container.
Re Claim 65, Viron in view of Belder discloses the claimed invention according to amended Claim 49 above; further, the combination discloses the particles are or contain metal flakes [Belder, Paragraph 42 Lines 4-10].
Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Viron as applied to Amended Claim 47 above in view of Fukushima et al. (JP 2002-326220) [Fukushima].  The examiner has enclosed a translation of the Fukushima reference.
Re Amended Claim 55, although Viron discloses a first preform [Viron, P1] and a second preform [Viron, P2], Viron does not expressly disclose that at least one of the preforms has been roughened at least in a part facing the other of the first preform and second preform, after injection moulding thereof, and/or wherein at least one of the preforms has been injection moulded in a mould having an at least partly roughened mold surface, said partly roughened surface forming a part of the preform which during use faces the other of the first and second preform.  However, Fukushima – a preform assembly – discloses at least one of the preforms [Fukushima, 100 and 200] has been roughened at least in a part facing the other of the first preform and second preform, after injection moulding thereof, and/or wherein at least one of the preforms has been injection moulded in a mould having an at least partly roughened mold surface [Fukushima, Fig. 1b, Paragraph 11], said partly roughened surface forming a part of the preform which during use faces the other of the first and second preform [Fukushima, Fig. 1b].  The Applicant believes the claimed invention has an improvement over the prior art, wherein the prior art discloses a roughened surface of the inner preform facing the outer preform.  One of ordinary skill would be able to modify the inner surface of the outer preform or the outer surface of the preform of the Viron preform to be roughened, before the effective filing date of the invention with predictable and obvious results, “and the adhesion between the fusion interface (12) of the outer layer shell and the inner layer shell is improved.” [Fukushima, Paragraph 11 Lines 4-5]
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 29-32, 34-36, 60-64, 66, and 67 are allowable as amended by the Applicant.
Response to Arguments
Applicant’s arguments, see Remarks Page 12 Lines 16-24, filed September 29, 2022, with respect to the rejection(s) of claim 47 under §103 as unpatentable over Belder in view of Shi et al. (2006/0210746) [Shi] have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Amended Claim 47 being rejected under §102(a)(1) anticipating Viron.
Applicant’s arguments, see Remarks Page 11 Lines 20-24, filed September 29, 2022, with respect to the objection of the drawings for Ref. No. “d”, have been fully considered and are persuasive.  The objection of the drawing has been withdrawn. 
Applicant’s arguments, see Remarks Page 12 Lines 12-14, filed September 29, 2022, with respect to the rejection of claim 29 under §103 as unpatentable under Belder in view of Shi, have been fully considered and are persuasive.  The §103 rejection of Claim 29 has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736